Exhibit 10.1

CRESTWOOD MIDSTREAM PARTNERS, LP

FOURTH AMENDED AND RESTATED 2007 EQUITY PLAN



--------------------------------------------------------------------------------

CRESTWOOD MIDSTREAM PARTNERS, LP

FOURTH AMENDED AND RESTATED 2007 EQUITY PLAN

 

SECTION    PAGE  

1.

  Purpose      1   

2.

  Term      1   

3.

  Definitions      1   

4.

  Units Available Under Plan      6   

5.

  Options      6   

6.

  Appreciation Rights      7   

7.

  Restricted Units      9   

8.

  Phantom Units      10   

9.

  Performance Units and Performance Bonuses      11   

10.

  Awards to Eligible Directors      12   

11.

  Transferability      14   

12.

  Adjustments      15   

13.

  Fractional Units      15   

14.

  Withholding Taxes      15   

15.

  Administration of the Plan      16   

16.

  Amendments and Other Matters      17   

17.

  Governing Law      17   



--------------------------------------------------------------------------------

CRESTWOOD MIDSTREAM PARTNERS, LP

FOURTH AMENDED AND RESTATED 2007 EQUITY PLAN

The Crestwood Midstream Partners, LP 2007 Equity Plan (the “Plan”) was adopted
by Crestwood Midstream Partners, LP, a Delaware limited partnership (the
“Partnership”), effective as of July 24, 2007. The Partnership amended and
restated the Plan effective as of November 4, 2009, December 31, 2009, and
November 12, 2010, and again amends and restates the Plan effective as of
May 11, 2012.

1. Purpose. The Plan is intended to promote the interests of the Partnership by
providing to employees, consultants, officers and directors of Crestwood Gas
Services GP LLC, a Delaware limited liability company and the general partner of
the Partnership (the “General Partner”), and its Affiliates incentive
compensation awards based on Units. The Plan is also intended to supplement the
compensation that these individuals receive from the General Partner and its
Affiliates and to provide them incentives to promote the interests of the
Partnership and its Affiliates.

2. Term. The Plan will terminate on the earliest of (a) the date that the Plan
is terminated in accordance with Section 16, (b) the date that Units are no
longer available for Awards under the Plan, or (c) July 24, 2017. No further
Awards will be made under the Plan on or after such date. Awards that are
outstanding on the date the Plan terminates will remain in effect according to
their terms and the provisions of the Plan.

3. Definitions. The following terms, when used in the Plan with initial capital
letters, will have the following meanings:

(a) Affiliate means, with respect to any Person, any other Person that directly
or indirectly through one or more intermediaries controls, is controlled by or
is under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

(b) Appreciation Right means a right granted pursuant to Section 6.

(c) Award means a grant of Appreciation Rights, Options, Phantom Units,
Performance Units or a Performance Bonus, or the grant or sale of Restricted
Units, and includes any tandem DERs granted with respect to a Phantom Unit or
Performance Unit.

(d) Board means the Board of Directors of the General Partner.

(e) Change in Control means the occurrence of an event described in (i), (ii) or
(iii) below:

(i) The General Partner ceases to be controlled by the Company or one or more
Affiliates of the Company and a majority of the Board of Directors of the
General Partner thereafter ceases to be comprised of Incumbent Directors;



--------------------------------------------------------------------------------

(ii) The consummation of a reorganization, merger or consolidation of the
Partnership or sale or other disposition of all or substantially all of the
consolidated assets of the Partnership (a “Partnership Transaction”) immediately
after which the voting power of the equity securities of the Partnership
outstanding immediately prior to such Partnership Transaction do not continue to
represent (either by remaining outstanding or by being converted into equity
securities having voting power in the entity surviving, resulting from, or
succeeding to all or substantially all of the Partnership’s consolidated assets
as a result of such Partnership Transaction or any parent of such entity) at
least 50% of the combined voting power of the then outstanding equity securities
of (A) the entity surviving, resulting from, or succeeding to all or
substantially all of the Partnership’s consolidated assets as a result of such
Partnership Transaction or (B) any parent of any such entity (including, without
limitation, an entity which as a result of such transaction owns the Partnership
or all or substantially all of the Partnership’s assets either directly or
through one or more subsidiaries); or

(iii) The occurrence of any of the following events while the General Partner is
controlled by the Company or one or more Affiliates of the Company:

(A) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) is or becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the
combined voting power of the then-outstanding Voting Securities of the Company;
provided, however, that the following acquisitions will not constitute a Change
in Control: (1) any acquisition of Voting Securities of the Company directly
from the Company that is approved by a majority of the Incumbent Crestwood
Directors; (2) any acquisition of the Voting Securities of the Company by the
Company or an Affiliate of the Company; (3) any acquisition of Voting Securities
of the Company by the trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any Affiliate of the Company; or (4) any acquisition of Voting Securities of
the Company by First Reserve Corporation, or any investment fund over which it
maintains voting control, or Robert G. Phillips, or their respective successors,
assigns, designees, heirs, beneficiaries, trusts, estates or controlled
affiliates;

(B) A majority of the Board of Directors of the General Partner ceases to be
comprised of Incumbent Crestwood Directors;

(C) The consummation of a reorganization, merger or consolidation of the Company
or sale or other disposition of all or substantially all of the consolidated
assets of the Company (each, a “Business Combination Transaction”) immediately
after which the Voting Securities of the Company outstanding immediately prior
to such Business Combination Transaction do not continue to represent (either by
remaining outstanding or by being converted into equity securities having voting
power in the entity surviving, resulting from, or succeeding to all or
substantially all of the Company’s consolidated assets as a

 

2



--------------------------------------------------------------------------------

result of such Business Combination Transaction or any parent of such entity) at
least 50% of the combined voting power of the then outstanding equity securities
having voting power in (1) the entity surviving, resulting from, or succeeding
to all or substantially all of the Company’s consolidated assets as a result of
such Business Combination Transaction or (2) any parent of any such entity
(including, without limitation, an entity which as a result of such transaction
owns the Company or all or substantially all of the Company’s assets, either
directly or through one or more subsidiaries; or

(D) The General Partner, or one or more Affiliates of the Company, ceases to be
the general partner of the Partnership.

(f) Code means the Internal Revenue Code of 1986, as in effect from time to
time.

(g) Committee means the committee established by the Board pursuant to
Section 15 to administer the Plan or, with respect to the administration of
Section 10, the Board. If no committee has been established by the Board to
administer the Plan pursuant to Section 15, “Committee” means the Board.

(h) Company means Crestwood Holdings, LLC, a Delaware limited liability company.

(i) Consultant means an individual, other than an Employee, an Eligible
Director, who performs services for the Partnership, the General Partner or an
Affiliate of either of them.

(j) Date of Grant means the date specified by the Committee on which an Award
will become effective.

(k) Deferral Period means the period of time during which Phantom Units are
subject to deferral limitations.

(l) DER means a contingent right, granted in tandem with a specific Phantom Unit
or Performance Unit, to receive an amount in cash equal to, and at the same time
as, the cash distributions made by the Partnership with respect to a Unit during
the period such Phantom Unit or Performance Unit is outstanding.

(m) Eligible Director means a member of the Board who is not an Employee.

(n) Employee means an employee or officer of the General Partner or its
Affiliates who performs services for the Partnership, the General Partner or an
Affiliate of either of them.

(o) Evidence of Award means an agreement, certificate, resolution or other type
or form of writing or other evidence approved by the Committee which sets forth
the terms and conditions of an Award. An Evidence of Award may be in any
electronic medium, may be limited to a notation on the books and records of the
Partnership and need not be signed by a representative of the Partnership or a
Participant.

 

3



--------------------------------------------------------------------------------

(p) Exchange Act means the Securities Exchange Act of 1934, as amended.

(q) Grant Price means the price per Unit at which an Appreciation Right is
granted.

(r) Incumbent Directors means the individuals who, as of October 1, 2010, are
directors of the General Partner, and any individual becoming a director of the
General Partner subsequent to such date whose election, nomination for election
by the General Partner’s members, or appointment, was approved by a vote of a
majority of the then Incumbent Directors (either by a specific vote or by
approval of the proxy statement of the General Partner in which such person is
named as a nominee for director, without objection to such nomination).

(s) Incumbent Crestwood Directors means the individuals whose election,
nomination for election by the Company’s stockholders, or appointment, was
approved by a vote of a majority of the then Incumbent Crestwood Directors
(either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director, without objection to
such nomination).

(t) Management Objectives means the measurable performance objectives, if any,
established by the Committee for a Performance Period that are to be achieved
with respect to an Award. Management Objectives may be described in terms of
company-wide objectives (i.e., the performance of the Partnership and all of its
subsidiaries) or in terms of objectives that are related to the performance of
the individual Participant or of the division, subsidiary, department, region or
function within the Partnership or an Affiliate of the Partnership in which the
Participant receiving the Award is employed or on which the Participant’s
efforts have the most influence. The achievement of the Management Objectives
established by the Committee for any Performance Period will be determined
without regard to the effect on such Management Objectives of any acquisition or
disposition by the Partnership of a trade or business, or of substantially all
of the assets of a trade or business, during the Performance Period and without
regard to any change in accounting standards by the Financial Accounting
Standards Board or any successor entity.

If the Committee determines that, as a result of a change in the business,
operations, corporate structure or capital structure of the Partnership (other
than an acquisition or disposition described in the first paragraph of this
Section 3(v)), or the manner in which the Partnership conducts its business, or
any other events or circumstances, the Management Objectives are no longer
suitable, the Committee may in its discretion modify such Management Objectives
or the related minimum acceptable level of achievement, in whole or in part,
with respect to a Performance Period as the Committee deems appropriate and
equitable.

 

4



--------------------------------------------------------------------------------

(u) Market Value per Unit means, at any date, the closing sales price of a Unit
on that date (or, if there are no sales on that date, the last preceding date on
which there was a sale) on the principal national securities exchange or in the
principal market on or in which the Units are traded. In the event that the
Units are not traded on such an exchange or market at the time a determination
is to be made hereunder, the determination will be made in good faith by the
Committee.

(v) Option means the right to purchase Units upon exercise of an option granted
pursuant to Section 5.

(w) Option Price means the purchase price per Unit payable on exercise of an
Option.

(x) Participant means a person who is selected by the Committee to receive an
Award under the Plan and who at that time is an Employee, Consultant or Eligible
Director.

(y) Performance Bonus means an Award expressed in units, where a unit is
equivalent to $1.00 (or such other value as the Committee determines) granted
pursuant to Section 9.

(z) Performance Period means, with respect to an Award, a period of time within
which the Management Objectives relating to such Award are to be measured. The
Performance Period will be established by the Committee at the time of the
Award.

(aa) Performance Unit means a bookkeeping entry that records the equivalent of
one Unit awarded pursuant to Section 9.

(bb) Person means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

(cc) Phantom Units means an Award granted pursuant to Section 8 or Section 10.

(dd) Restricted Units means Units granted or sold pursuant to Section 7 as to
which neither the ownership restrictions nor the restrictions on transfer have
expired.

(ee) Rule 16b-3 means Rule 16b-3 under Section 16 of the Exchange Act as amended
(or any successor rule to the same effect), as in effect from time to time.

(ff) Spread means the excess of the Market Value per Unit on the date an
Appreciation Right is exercised over (i) the Option Price provided for in the
Option granted in tandem with the Appreciation Right or (ii) if there is no
tandem Option, the Grant Price provided for in the Appreciation Right, in either
case multiplied by the number of Units in respect of which the Appreciation
Right is exercised.

 

5



--------------------------------------------------------------------------------

(gg) UDR means a distribution made by the Partnership with respect to a
Restricted Unit.

(hh) Unit means a common unit of the Partnership.

(ii) Voting Securities of the Company means the securities entitled to vote
generally in the election of directors of the Company or persons who serve
similar functions.

4. Units Available Under Plan. As of the close of business on November 4, 2009,
the aggregate number of Units that may be (i) subject to an Award of
Appreciation Rights or Options, and (ii) issued or transferred as Restricted
Units and released from all restrictions or in payment of Performance Units,
Performance Shares or Phantom Units will not exceed in the aggregate 750,000.
Any Units delivered pursuant to an Award will consist, in whole or in part, of
Units acquired in the open market or from any Affiliate of the Partnership or
any other Person, newly issued Units or any combination of the foregoing, as
determined by the Committee in its discretion. The number of Units available
under this Section 4 will be subject to adjustment as provided in Section 12 and
will be further adjusted to include Units that relate to Awards that (i) expire
or are forfeited, (ii) are withheld or tendered in payment of the Option Price
with respect to an Option or in satisfaction of the taxes required to be
withheld in connection with any Award granted under the Plan or (iii) are
subject to an Appreciation Right that are not transferred to a Participant upon
exercise of the Appreciation Right. There will not be any limitation on the
number of Awards that may be granted and paid in cash, and any Units allocated
to an Award payable in cash or Units will, to the extent paid in cash, be again
available for delivery under the Plan with respect to other Awards.

5. Options. The Committee may from time to time authorize grants of options to
any Participant to purchase Units upon such terms and conditions as it may
determine in accordance with this Section 5. Each grant of Options may utilize
any or all of the authorizations, and will be subject to all of the
requirements, contained in the following provisions:

(a) Each grant will specify the number of Units to which it relates.

(b) Each grant will specify the Option Price, which will not be less than 100%
of the Market Value per Unit on the Date of Grant.

(c) Each grant will specify whether the Option Price will be payable (i) in cash
or by check acceptable to the General Partner, (ii) with the consent of the
Committee, by the actual or constructive transfer of Units owned by the
Participant and having an aggregate Market Value per Unit at the date of
exercise equal to the aggregate Option Price, (iii) with the consent of the
Committee, by authorizing the withholding of a number of Units otherwise
issuable to the Participant having an aggregate Market Value per Unit on the
date of exercise equal to the aggregate Option Price or (iv) by a combination of
such methods of payment; provided, however, that the payment methods described
in clauses (ii) and (iii) will not be available at any time that the Partnership
is prohibited from purchasing or acquiring such Units.

 

6



--------------------------------------------------------------------------------

(d) To the extent permitted by law, any grant may provide for deferred payment
of the Option Price from the proceeds of sale through a bank or broker of some
or all of the Units to which such exercise relates.

(e) Successive grants may be made to the same Participant whether or not any
Options or other Awards previously granted to such Participant remain
unexercised or outstanding.

(f) Each grant will specify the required period or periods of continuous service
by the Participant with the General Partner or its Affiliates that are necessary
before the Options or installments thereof will become exercisable.

(g) Any grant may specify the Management Objectives that must be achieved as a
condition to the exercise of the Options.

(h) Any grant may provide for the earlier exercise of the Options in the event
of a Change in Control or other similar transaction or event.

(i) On or after the Date of Grant, the Committee may provide for the payment to
the Participant of distribution equivalents thereon in cash or Units on a
current, deferred or contingent basis.

(j) No Options will be exercisable more than ten years from the Date of Grant,
unless the Evidence of Award provides for an extended exercise period in the
event of death, disability or retirement.

(k) The Committee will have the right to substitute Appreciation Rights for
outstanding Options granted to one or more Participants, provided the terms and
the economic benefit of the substituted Appreciation Rights are at least
equivalent to the terms and economic benefit of such Options, as determined by
the Committee in its discretion.

(l) Any grant may provide for the effect on the Options or any Units issued, or
other payment made, with respect to the Options of any conduct of the
Participant determined by the Committee to be injurious, detrimental or
prejudicial to any significant interest of the Partnership or any of its
Affiliates.

(m) Each grant will be evidenced by an Evidence of Award, which may contain such
terms and provisions, consistent with the Plan, as the Committee may approve,
including without limitation provisions relating to the Participant’s
termination of employment or other termination of service by reason of
retirement, death, disability or otherwise.

6. Appreciation Rights. The Committee may also from time to time authorize
grants to any Participant of Appreciation Rights upon such terms and conditions
as it may determine in accordance with this Section 6. Appreciation Rights may
be granted in tandem with Options or separate and apart from a grant of Options.
An Appreciation Right will be a right of the Participant to receive from the
Partnership upon exercise an amount which will be determined by the Committee at
the Date of Grant and will be expressed as a percentage of the

 

7



--------------------------------------------------------------------------------

Spread (not exceeding 100%) at the time of exercise. An Appreciation Right
granted in tandem with an Option may be exercised only by surrender of the
related Option. Each grant of an Appreciation Right may utilize any or all of
the authorizations, and will be subject to all of the requirements, contained in
the following provisions:

(a) Each grant will state whether it is made in tandem with Options and, if not
made in tandem with any Options, will specify the number of Units in respect of
which it is made.

(b) Each grant made in tandem with Options will specify the Option Price and
each grant not made in tandem with Options will specify the Grant Price, which
in either case will not be less than 100% of the Market Value per Unit on the
Date of Grant.

(c) Any grant may provide that the amount payable on exercise of an Appreciation
Right may be paid (i) in cash, (ii) in Units having an aggregate Market Value
per Unit equal to the Spread (or the designated percentage of the Spread) or
(iii) in a combination thereof, as determined by the Committee in its
discretion.

(d) Any grant may specify that the amount payable to the Participant on exercise
of an Appreciation Right may not exceed a maximum amount specified by the
Committee at the Date of Grant.

(e) Successive grants may be made to the same Participant whether or not any
Appreciation Rights or other Awards previously granted to such Participant
remain unexercised or outstanding.

(f) Each grant will specify the required period or periods of continuous service
by the Participant with the General Partner or its Affiliates that are necessary
before the Appreciation Rights or installments thereof will become exercisable,
and will provide that no Appreciation Rights may be exercised except at a time
when the Spread is positive and, with respect to any grant made in tandem with
Options, when the related Options are also exercisable.

(g) Any grant may specify the Management Objectives that must be achieved as a
condition to the exercise of the Appreciation Rights.

(h) Any grant may provide for the earlier exercise of the Appreciation Rights in
the event of a Change in Control or other similar transaction or event.

(i) On or after the Date of Grant, the Committee may provide for the payment to
the Participant of distribution equivalents thereon in cash or Units on a
current, deferred or contingent basis.

(j) No Appreciation Right will be exercisable more than ten years from the Date
of Grant.

 

8



--------------------------------------------------------------------------------

(k) Any grant may provide for the effect on the Appreciation Rights or any Units
issued, or other payment made, with respect to the Appreciation Rights of any
conduct of the Participant determined by the Committee to be injurious,
detrimental or prejudicial to any significant interest of the Partnership or any
of its Affiliates.

(l) Each grant will be evidenced by an Evidence of Award, which may contain such
terms and provisions, consistent with the Plan, as the Committee may approve,
including without limitation provisions relating to the Participant’s
termination of employment or other termination of service by reason of
retirement, death, disability or otherwise.

7. Restricted Units. The Committee may also from time to time authorize grants
or sales to any Participant of Restricted Units upon such terms and conditions
as it may determine in accordance with this Section 7. Each grant or sale will
constitute an immediate transfer of the ownership of Units to the Participant in
consideration of the performance of services, entitling such Participant to
ownership rights, but subject to the restrictions set forth in this Section 7.
Each such grant or sale may utilize any or all of the authorizations, and will
be subject to all of the requirements, contained in the following provisions:

(a) Each grant or sale may be made without additional consideration or in
consideration of a payment by the Participant that is less than the Market Value
per Unit at the Date of Grant, except as may otherwise be required by law.

(b) Each grant or sale may limit the Participant’s right to UDRs with respect to
the Restricted Units during the period in which the Restricted Units are subject
to any such restrictions.

(c) Each grant or sale will provide that the Restricted Units will be subject,
for a period to be determined by the Committee at the Date of Grant, to one or
more restrictions, including without limitation a restriction that constitutes a
“substantial risk of forfeiture” within the meaning of Section 83 of the Code
and the regulations of the Internal Revenue Service under such section. Except
as provided in Section 7(d) or 7(e), or otherwise provided by the Committee from
time to time, the restrictions imposed on Restricted Units will not terminate at
a rate that is faster than 1/3rd of the Restricted Units on each anniversary of
the Date of Grant.

(d) Any grant or sale may specify the Management Objectives that, if achieved,
will result in the termination or early termination of the restrictions
applicable to the Restricted Units, provided that the Performance Period
associated with such Management Objectives will be a period of no less than 12
calendar months.

(e) Any grant or sale may provide for the early termination of any such
restrictions in the event of a Change in Control or other similar transaction or
event or the Participant’s termination of employment or service by reason of
death, disability, retirement or otherwise.

(f) Each grant or sale will provide that during the period for which such
restriction or restrictions are to continue, the transferability of the
Restricted Units will be prohibited or restricted in a manner and to the extent
prescribed by the Committee at the Date of Grant (which restrictions may include
without limitation rights of repurchase or first refusal in favor of the
Partnership or provisions subjecting the Restricted Units to continuing
restrictions in the hands of any transferee).

 

9



--------------------------------------------------------------------------------

(g) Any grant or sale may provide for the effect on the Restricted Units or any
Units issued free of restrictions, or other payment made, with respect to the
Restricted Units of any conduct of the Participant determined by the Committee
to be injurious, detrimental or prejudicial to any significant interest of the
Partnership or any of its Affiliates.

(h) Each grant or sale will be evidenced by an Evidence of Award, which may
contain such terms and provisions, consistent with the Plan, as the Committee
may approve, including without limitation provisions relating to the
Participant’s termination of employment or other termination of service by
reason of retirement, death, disability or otherwise.

8. Phantom Units. The Committee may also from time to time authorize grants or
sales to any Participant of Phantom Units upon such terms and conditions as it
may determine in accordance with this Section 8. Each grant or sale of a Phantom
Unit will constitute the agreement by the Partnership to issue or transfer a
Unit (or an amount in cash equal to the Market Value per Unit) to the
Participant in the future in consideration of the performance of services,
subject to the fulfillment during the Deferral Period of such conditions as the
Committee may specify. Each such grant or sale may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

(a) Each grant or sale may be made without additional consideration from the
Participant or in consideration of a payment by the Participant that is less
than the Market Value per Unit on the Date of Grant, except as may otherwise be
required by law.

(b) Each grant or sale will provide that the Phantom Units will be subject to a
Deferral Period, which will be fixed by the Committee on the Date of Grant.
Except as provided in Section 8(c), 8(d) or 10(d), or otherwise provided by the
Committee from time to time, the Deferral Period will not terminate at a rate
that is faster than 1/3rd of the Phantom Units on each anniversary of the Date
of Grant.

(c) Any grant or sale may specify the Management Objectives that, if achieved,
will result in the termination or early termination of the Deferral Period,
provided that the Performance Period associated with such Management Objectives
will be a period of no less than 12 calendar months.

(d) Any grant or sale may provide for the earlier termination of the Deferral
Period in the event of a Change in Control or other similar transaction or event
or the Participant’s termination of employment or service by reason of death,
disability, retirement or otherwise.

(e) During the Deferral Period, the Participant will not have any right to
transfer any rights under the Phantom Units, will not have any rights of
ownership in the Phantom Units and will not have any right to vote the Phantom
Units, but the Committee may on or after the Date of Grant authorize the payment
of DERs on such Units in cash or Units on a current, deferred or contingent
basis.

 

10



--------------------------------------------------------------------------------

(f) Any grant or sale may provide for the effect on the Phantom Units or any
Units issued free of restrictions, or other payment made, with respect to the
Phantom Units of any conduct of the Participant determined by the Committee to
be injurious, detrimental or prejudicial to any significant interest of the
Partnership or any of its Affiliates.

(g) Each grant or sale will be evidenced by an Evidence of Award, which will
contain such terms and provisions as the Committee may determine consistent with
the Plan, including without limitation provisions relating to the Participant’s
termination of employment or other termination of service by reason of
retirement, death, disability or otherwise.

9. Performance Units and Performance Bonuses. The Committee may also from time
to time authorize grants to Participants of Performance Units and Performance
Bonuses, which will become payable upon achievement of specified Management
Objectives, upon such terms and conditions as it may determine in accordance
with this Section 9. Each such grant may utilize any or all of the
authorizations, and will be subject to all of the requirements, contained in the
following provisions:

(a) Each grant will specify the number of Performance Units or the value of the
Performance Bonus to which it relates.

(b) The Performance Period with respect to each Performance Unit and Performance
Bonus will be determined by the Committee at the time of grant.

(c) Each grant will specify the Management Objectives that, if achieved, will
result in the payment of the Performance Units or Performance Bonus.

(d) Each grant will specify the time and manner of payment of Performance Units
or Performance Bonuses which have become payable, which payment may be made in
(i) cash, (ii) Units having an aggregate Market Value per Unit equal to the
aggregate value of the Performance Units or Performance Bonuses which have
become payable or (iii) any combination thereof, as determined by the Committee
in its discretion at the time of payment.

(e) Any grant of Performance Units may specify that the amount payable with
respect thereto may not exceed a maximum specified by the Committee on the Date
of Grant. Any grant of a Performance Bonus may specify that the amount payable,
or the number of Units issued, with respect to the Performance Bonus may not
exceed maximums specified by the Committee on the Date of Grant.

(f) On or after the Date of Grant, the Committee may provide for the payment to
the Participant of DERs on Performance Units in cash or Units on a current,
deferred or contingent basis.

 

11



--------------------------------------------------------------------------------

(g) Any grant may provide for the effect on the Performance Units or Performance
Bonus or any Units issued, or other payment made, with respect to the
Performance Units or Performance Bonus of any conduct of the Participant
determined by the Committee to be injurious, detrimental or prejudicial to any
significant interest of the Partnership or any of its Affiliates.

(h) Each grant will be evidenced by an Evidence of Award, which will contain
such terms and provisions as the Committee may determine consistent with the
Plan, including without limitation provisions relating to the payment of the
Performance Units or Performance Bonus in the event of a Change in Control or
other similar transaction or event and provisions relating to the Participant’s
termination of employment or other termination of service.

10. Awards to Eligible Directors.

(a) Annual Equity Grant. On the first business day of each calendar year, each
Eligible Director will receive a grant of Phantom Units with a value equal to
the “Annual Equity Grant Amount,” which shall be $70,000 on the date hereof and
shall be adjusted from time to time by resolution of the Board. For this
purpose, the number of Phantom Units to be granted to an Eligible Director will
be determined based on the Market Value per Unit on the first business day of
the applicable calendar year.

If an individual first becomes an Eligible Director on a date other than the
first business day of a calendar year, such individual will receive a grant of
Phantom Units on the date he or she becomes a member of the Board. The value of
the grant shall be equal to (i) the Annual Equity Grant Amount if the individual
becomes an Eligible Director prior to July 1st of the calendar year, or
(ii) one-half of the Annual Equity Grant Amount if the individual becomes an
Eligible Director on or after July 1st of the calendar year. For this purpose,
the number of Phantom Units to be granted to an Eligible Director will be
determined based on the Market Value per Unit on the date the Eligible Director
first becomes a member of the Board.

Each individual who is an Eligible Director on the effective date of this
restatement to the Plan shall receive an additional grant of Phantom Units which
shall have a value of $20,000, except as otherwise provided by resolution of the
Board. For this purpose, the number of Phantom Units to be granted to each such
Eligible Director will be determined based on the Market Value per Unit on
May 11, 2012.

For purposes of this Section 10(a), an Eligible Director who ceases to be a
member of the Board and thereafter becomes an Eligible Director again will be
deemed to first become an Eligible Director, as applicable, on the date that
such individual again becomes an Eligible Director.

(b) Annual Cash Awards. Effective for periods on and after January 1, 2012, each
Eligible Director shall receive cash compensation equal to the “Annual Cash
Award Amount,” which shall be $70,000 per year of on the date hereof and shall
be adjusted from time to time by resolution of the Board. Except as provided in
Section 10(d) below, this

 

12



--------------------------------------------------------------------------------

cash award shall be paid on a quarterly basis, with the payment to be made
during the applicable calendar quarter, provided the individual must be an
Eligible Director on the date such quarterly payment is made. If an individual
first becomes an Eligible Director on a date other than the first business day
of a calendar year, his or her Annual Cash Award shall be equal to (i) the
Annual Cash Award Amount if the individual becomes an Eligible Director prior to
July 1st of the calendar year, or (ii) one-half of the Annual Cash Award Amount
if the individual becomes an Eligible Director on or after July 1st of the
calendar year. The Board may, in its sole discretion, designate that some or all
of the Eligible Directors shall not receive grants of Annual Cash Awards for
service on the Board.

For purposes of this Section 10(b), an Eligible Director who ceases to be a
member of the Board and thereafter becomes an Eligible Director again will be
deemed to first become an Eligible Director on the date that such individual
again becomes an Eligible Director.

(c) Additional Cash Compensation. In addition to any Annual Cash Award that is
payable under Section 10(b) above, the chairman of a designated committee of the
Board may receive “Additional Cash Compensation” for the calendar year during
which such service is performed. The Board shall, from time to time, designate
that a payment shall be made to the chairman of a specific committee of the
Board and also shall designate the amount of the Annual Additional Cash
Compensation payable to such individual. Except as provided in Section 10(d)
below, the Additional Cash Compensation shall be paid on a quarterly basis, with
the payment to be made during the applicable calendar quarter, provided the
Director must continue to serve as the Chairman of the applicable committee
until the date such quarterly payment is made. Amounts paid under this
Section 10(c) shall be eligible for deferral under Section 10(d) below.

(d) Deferral of Annual Cash Awards. An Eligible Director may elect to receive an
additional grant of Phantom Units in lieu of his or her Annual Cash Retainer
under Section 10(b) or Additional Cash Compensation under Section 10(c). If an
Eligible Director makes an election to receive a grant of Phantom Units under
this Section 10(d), then the grant shall be made on the first business day of
the applicable calendar year. The number of Phantom Units to be granted to an
Eligible Director under this Section 10(d) will be determined by dividing the
amount of cash compensation the Phantom Units are replacing by the Market Value
per Unit as of the first business day of the applicable calendar year.

If an Eligible Director is appointed to the Board during a calendar year, then
he may elect to defer any portion of the Annual Cash Retainer which is payable
under Section 10(b), provided that such election must be made within thirty
(30) days after the date the Eligible Director first becomes eligible to
participate in the Plan and will apply only to compensation paid for services
performed after the election. In the event that an Eligible Director makes an
election pursuant to the preceding sentence, the number of Phantom Units to be
granted to such Eligible Director will be determined by dividing the amount of
cash compensation the Phantom Units are replacing by the Market Value per Unit
as of the date on which he or she first became a member of the Board.

 

13



--------------------------------------------------------------------------------

If an Eligible Director becomes entitled to receive Additional Cash Compensation
during a calendar year, then the election made with respect to his or her Annual
Cash Retainer shall apply to such Additional Cash Compensation; provided,
however, that the number of Phantom Units to be granted to such Eligible
Director with respect to the Additional Cash Compensation will be determined by
dividing the amount of cash compensation the Phantom Units are replacing by the
Market Value per Unit as of the first business day immediately following the
effective date of his or her appointment as the Chairman of the applicable
committee of the Board.

All elections to receive a grant of Phantom Units in lieu of cash compensation
will be made in accordance with procedures established by the Committee that are
designed to satisfy the deferral election requirements under Section 409A of the
Code and must be made (i) for individuals who are Eligible Directors on
January 1st of a calendar year, on or prior to the last day of the preceding
calendar year, and (ii) for individuals who become Eligible Directors during a
calendar year, within 30 days after the date the Eligible Director first becomes
eligible to participate in the Plan, provided such election will apply only to
compensation paid for services performed after the election is received by the
Company.

(e) Each grant of Phantom Units made to an Eligible Director under this
Section 10 may utilize any or all of the authorizations, and will be subject to
all of the requirements, contained in the following provisions:

(i) Each grant of Phantom Units under Section 10(a) will become nonforfeitable
as to 1/3rd of the total number of Units subject thereto on the fifteenth
(15th) day of January of the first three calendar years beginning after the Date
of Grant; provided, in each case, that the Eligible Director who received the
Phantom Units has remained a member of the Board through each such date.

(ii) Each grant of Phantom Units under Section 10(d) will become nonforfeitable
on the fifteenth (15th) day of January of the first calendar year beginning
after the Date of Grant; provided, in each case, that the Eligible Director who
received the grant of Phantom Units has remained a member of the Board through
such date.

(iii) Except as provided in an Evidence of Award, if an Eligible Director ceases
to be a member of the Board prior to the end of a Deferral Period for any
reason, the Eligible Director will immediately forfeit all nonvested Phantom
Units, unless the Board, in its discretion, terminates the Deferral Period.

11. Transferability. No Award may be sold, pledged, assigned or transferred in
any manner other than by will or the laws of descent and distribution or
pursuant to a qualified domestic relations order; provided, however, that a
Participant who is an officer of the General Partner or an Affiliate may, with
the prior approval of the Committee, transfer an Option to family members of the
Participant, including to trusts in which family members of the Participant own
more than 50% of the beneficial interests, to foundations in which family
members of the Participant or the Participant controls the management of assets
and to other

 

14



--------------------------------------------------------------------------------

entities in which more than 50% of the voting interests are owned by family
members of the Participant or the Participant. No Option or Appreciation Right
granted to a Participant will be exercisable during the Participant’s lifetime
by any Person other than the Participant or the Participant’s guardian or legal
representative or any permitted transferee.

12. Adjustments.

(a) The Committee will make or provide for such adjustments in (i) the maximum
number of Units specified in Section 4, (ii) the number of Units covered by
outstanding Options, Appreciation Rights, Performance Units and Restricted Units
granted under the Plan, (iii) the Option Price or Grant Price applicable to any
Options and Appreciation Rights, and (iv) the kind of securities covered by any
such Awards (including securities of another issuer), as is equitably required
to prevent dilution or enlargement of the rights of Participants that otherwise
would result from (x) any distribution (whether in the form of cash, Units,
other securities or other property), combination or exchange of Units or other
securities, recapitalization or other change in the capital structure of the
Partnership, or (y) any merger, consolidation, separation, spin-off, split-off,
spin-out, split-up, reorganization, partial or complete liquidation or other
distribution of assets, issuance of rights or issuance of warrants to purchase
securities, or (z) any other corporate transaction or event having an effect
similar to any of the foregoing. In the event of any such transaction or event,
the Committee, in its discretion, may provide in substitution for any or all
outstanding Awards such alternative consideration as it, in good faith, may
determine to be equitable in the circumstances and may require in connection
with such substitution the surrender of all Awards so replaced.

(b) The Committee may accelerate the payment of, or vesting with respect to, any
Award under the Plan upon the occurrence of a transaction or event described in
this Section 12; provided, however, that in the case of any Award that
constitutes a deferral of compensation within the meaning of Section 409A of the
Code, the Committee will not accelerate the payment of the Award unless it
determines in good faith that such transaction or event satisfies the
requirements of a change in control event under guidance issued by the Secretary
of the Treasury under Section 409A of the Code.

13. Fractional Units. The Partnership will not be required to issue or deliver
any fractional Units pursuant to the Plan. The Committee may provide for the
elimination of fractions or for the settlement of fractions in cash.

14. Withholding Taxes. To the extent that the General Partner or any of its
Affiliates is required to withhold federal, state, local or foreign taxes in
connection with any payment made or benefit realized by a Participant or other
Person under the Plan, and the amounts available for such withholding are
insufficient, it will be a condition to the receipt of such payment or the
realization of such benefit that the Participant or such other Person make
arrangements satisfactory to the Partnership for payment of the balance of such
taxes required to be withheld. In addition, if permitted by the Committee, the
Participant or such other Person may elect to have any withholding obligation
satisfied with Units that would otherwise be transferred to the Participant or
such other Person in payment of the Participant’s Award. However, without the
consent of the Committee, Units will not be withheld in excess of the minimum
number of Units required to satisfy the withholding obligation.

 

15



--------------------------------------------------------------------------------

15. Administration of the Plan.

(a) The Plan will be administered the Board, unless the Board appoints a
committee consisting of two or more directors of the Board, each of whom is
intended to qualify as a “non-employee director” as defined in Rule 16b-3, to
administer the Plan. Notwithstanding the foregoing, the provisions of Section 10
will be administered by the Board.

(b) A majority of the Committee will constitute a quorum, and the action of the
members of the Committee present at any meeting at which a quorum is present, or
acts unanimously approved in writing, will be the acts of the Committee.

(c) The Committee has the full authority and discretion to administer the Plan
and to take any action that is necessary or advisable in connection with the
administration of the Plan, including without limitation the authority and
discretion to interpret and construe any provision of the Plan or of any
agreement, notification or document evidencing an Award. The interpretation and
construction by the Committee of any such provision and any determination by the
Committee pursuant to any provision of the Plan or of any such agreement,
notification or document will be final and conclusive. No member of the
Committee will be liable for any such action or determination made in good
faith.

(d) To the extent permitted by applicable law, the Committee may delegate its
authority under the Plan to a subcommittee of the Committee, to one or more
committees of the Board or to one or more executive officers of the General
Partner; provided, however, that no delegation may be made of authority to take
an action which is required by Rule 16b-3 to be taken by “non-employee
directors” in order that the Plan and transactions thereunder meet the
requirements of such Rule.

(e) It is the Committee’s intention that any Award granted under the Plan that
constitutes a deferral of compensation within the meaning of Section 409A of the
Code and the guidance issued by the Secretary of the Treasury under Section 409A
satisfy the requirements of Section 409A of the Code. In granting such an Award,
the Committee will use its best efforts to exercise its authority under the Plan
with respect to the terms of such Award in a manner that the Committee
determines in good faith will cause the Award to comply with Section 409A of the
Code and thereby avoid the imposition of penalty taxes and interest upon the
Participant receiving the Award.

(f) If no committee is established by the Board pursuant to Section 15(a) and,
in any event, with respect to the administration of the provisions of
Section 10, the Board will have the same authority, power, duties,
responsibilities and discretion given to the Committee under the terms of the
Plan.

 

16



--------------------------------------------------------------------------------

16. Amendments and Other Matters.

(a) The Plan may be amended from time to time by the Board or, with respect to
those provisions of the Plan other than Section 10, the Committee; provided,
however, that the Plan may not be amended without further approval by the
unitholders of the Partnership if such amendment would result in the Plan no
longer satisfying any applicable requirements of the New York Stock Exchange (or
the principal national securities exchange on which the Units are traded) or
Rule 16b-3.

(b) Neither the Committee nor the Board will authorize the amendment of any
outstanding Option to reduce the Option Price without the further approval of
the unitholders of the Partnership. Furthermore, no Option will be cancelled and
replaced with Options having a lower Option Price without further approval of
the unitholders of the Partnership. The provisions of this Section 16(b) are
intended to prohibit the repricing of “underwater” Options and will not be
construed to prohibit the adjustments provided for in Section 12.

(c) The Plan may be terminated at any time by action of the Board. The
termination of the Plan will not adversely affect the terms of any outstanding
Award.

(d) No Units will be issued under the Plan prior to (i) the obtaining of any
approval from any governmental agency which the General Partner, in its sole
discretion, determines to be necessary or advisable, (ii) the admission of such
Units to listing on any securities exchange on which the Units may then be
listed, and (iii) the completion of any registration or other qualification of
such Units under any state or Federal law or rulings or regulations of any
governmental body which the General Partner, in its sole discretion, determines
to be necessary or advisable.

(e) The Plan does not confer upon any Participant any right with respect to
continuance of employment or other service with the General Partner or any of
its Affiliates, nor will it interfere in any way with any right the General
Partner or any of its Affiliates would otherwise have to terminate such
Participant’s employment or other service at any time.

(f) To the extent that the Partnership has an obligation to reimburse the
General Partner or one of its Affiliates for compensation paid to Consultants
and Employees for services rendered for the benefit of the Partnership, such
payments or reimbursement payments may be made by the Partnership directly to
the General Partner or its Affiliate and, if made to the General Partner with
respect to an Affiliate, will be received by the General Partner as agent for
the Affiliate.

17. Governing Law. The Plan, all Awards and all actions taken under the Plan and
the Awards will be governed in all respects in accordance with the laws of the
State of Delaware, including without limitation the Delaware statute of
limitations, but without giving effect to the principles of conflicts of laws of
such State.

 

17